               Case 1:20-cv-02776-RA Document 24 Filed 06/09/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 SHU ZHEN WANG,                                                     DATE FILED: 6/9/2021

                               Plaintiff,
                                                                      20-CV-2776 (RA)
                          v.
                                                                           ORDER
 JOSE ORTIZ et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

          It has been reported to the Court that the parties have reached a settlement. Accordingly, it is

hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action is

made within thirty (30) days. Any application to reopen this action must be filed within thirty (30) days

of this order, and any application filed thereafter may be denied solely on that basis. If the parties seek

to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must

be placed on the public record and “so ordered” by the Court within the same thirty-day period. See

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court is respectfully

directed to close this case.

SO ORDERED.

Dated:       June 9, 2021
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
